Title: James Madison to Alexander H. Everett, 5 August 1830
From: Madison, James
To: Everett, Alexander H.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Aug. 5. 1830
                            
                        
                        J. Madison has received & returns his thanks for the copy with which he has been favored by Mr.
                            Everett, of his Oration on the last 4th. of July. The enlightened views taken of the great Event commemorated, shew that
                            the subject, often & ably as it has been handled, was not exhausted.
                        From the passage in the Oration which connects particular circumstances with the original Draft of the
                            Declaration of Independence, it is inferred that the letter of Mr. Jefferson in his published correspondence Vol. 4th. p.
                            375 & seq. had not fallen under the eye of the Orator
                        J. M. is reminded by this occasion of the thanks he owes and now offers Mr. E. for the copy of his able
                            & well-timed Comment on the protecting policy of G. Britain.
                        
                            
                                
                            
                        
                    